MEMORANDUM **
Gurdeep Singh Vahniwal, a native and citizen of India, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We review for abuse of discretion the denial of a motion to reopen, Konstantinova v. INS, 195 F.3d *568528, 529 (9th Cir.1999), and we deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion in denying the motion to reopen as untimely because Vahniwal filed the motion 20 months after the final order of removal. See 8 C.F.R. § 1003.2(c)(2) (requiring motions to reopen to be filed within 90 days of the final order of removal). The evidence submitted by Vahniwal, consisting primarily of articles about incidents of police abuse against Sikh individuals from 1994-2002, was insufficient to establish that the motion fell within the “changed circumstances” exception to the filing deadline. See 8 C.F.R. § 1003.2(c)(3)(ii); Konstantinova, 195 F.3d at 530 (concluding changed circumstances evidence was too general to warrant reopening).
We dismiss the petition for review to the extent Vahniwal challenges the BIA’s July 18, 2002, decision denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture. We previously reviewed that decision in the unpublished memorandum disposition Vahniwal v. Ashcroft, 89 Fed.Appx. 30 (9th Cir.2004).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.